Citation Nr: 0026315	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement of [redacted] to recognition as a child of the 
veteran for Department of Veterans Affairs (VA) death 
compensation purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
January 1975.  He died in April 1991.  His death is service 
connected, which currently provides benefits to the appellant 
and their son, [redacted], under chapter 35 of 38 U.S.C.A.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 determination by the Louisville, 
Kentucky, Regional Office (RO) denying benefits for [redacted] 
as a child of the veteran.

In January 1999, the appellant, accompanied by her accredited 
representative, testified at a video-conference hearing 
conducted before the undersigned Veterans Law Judge.  When 
this matter was previously before the Board in May 1999, it 
was remanded for further development; that development is the 
subject of the following remand.


REMAND

As the Board noted in the May 1999 remand, the record shows 
that the appellant's daughter [redacted] was born in July 1990.  
At that time, the appellant and the veteran were legally 
married, and indeed, she has been granted VA benefits as the 
veteran's surviving spouse.  In addition, entitlement to VA 
death compensation has been established for their son [redacted].  
The appellant contends that [redacted] is also the "child" of 
the veteran and maintains that she should therefore be 
recognized as his dependent child for purposes of receiving 
VA death compensation benefits.

The record reflects, and in her statements and hearing 
testimony the appellant acknowledges, that when her daughter 
[redacted] was born, she and the veteran were separated; she was 
residing in the Commonwealth of Kentucky and he was a 
resident of West Virginia.  The appellant also concedes that 
although [redacted]'s birth certificate identifies the veteran 
as her father, he was not her biological father.  In seeking 
entitlement to have [redacted] recognized as the veteran's 
dependent child for purpose of receiving VA death 
compensation, however, the appellant argues that the veteran 
"loved [redacted]," visited her, provided for her support, 
treated her as his own, and intended for [redacted] and their 
son [redacted] to be raised as siblings.  In addition, she 
reports that, prior to his death, the veteran had applied for 
disability benefits from the Social Security Administration 
(SSA) but he died before that agency issued him any such 
benefits.

In light of the foregoing, in May 1999, the Board remanded 
this matter to obtain from the SSA copies of all available 
claims forms and records that were signed or submitted by the 
veteran in conjunction with his claim for benefits from that 
agency.  The purpose of that request was to determine whether 
the veteran had ever publicly acknowledged, or "held [redacted] 
out" as his child.  

A review of the claims folder since the May 1999 remand shows 
that the RO has made two attempts to comply with the Board's 
first remand instruction.  In its July 1999 response, the SSA 
stated, "This person (as to date) is not entitled to SSA nor 
SSI benefit[s].  We presently have no medical [sic] on file.  
[redacted] [sic] not recognized as a dependent."  
Unfortunately, that agency did not provide copies of any of 
the claims forms submitted by the veteran prior to his death 
in April 1991.

Under the circumstances, the Board has no discretion and this 
matter must again be remanded for compliance with the Board's 
May 1999 instructions.  As the United States Court of Appeals 
for Veterans Claims (Court) has stated, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the Board notes that the appellant is on notice that 
if none of the requested development yields evidence 
indicating that the veteran recognized [redacted] as his child, 
the RO should specifically advise her of the need for such 
evidence to support this claim.  See 38 C.F.R. §§ 3.57, 3.210 
(1999).  The RO should inform her that such evidence may take 
the form of:  (1) the veteran's signed acknowledgment of such 
a relationship; (2) a judicial decree ordering him to support 
[redacted]; or (3) any other secondary evidence that reasonably 
supports a finding of relationship, as determined by an 
official authorized to approve such a finding.  As to the 
third category, that evidence may include:  (1) public 
records of birth or a church record of baptism indicating 
such where the veteran was the informant; (2) statements made 
by persons who "knew" that that the veteran accepted the 
child as his own; or (3) information obtained by service 
department or public records, such as school or welfare 
agencies showing that, with his knowledge, the veteran was 
named [redacted]'s father.  38 C.F.R. § 3.210.

Therefore, the case is REMANDED for the following:

1.  The RO should again attempt to obtain 
from the SSA copies of all available 
claims forms and records that were signed 
or submitted by the veteran concerning 
any claim for SSA benefits.  All material 
obtained should be associated with the 
claims folder.  All attempts to secure 
this evidence must be carefully 
documented in the claims folder.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

2.  If none of the requested development 
yields a favorable evidence showing that 
[redacted] should be recognized as a 
"child" of the veteran, the RO should 
specifically advise the appellant of the 
need to submit such evidence, to include 
the types set forth above, to support 
this claim.

3.  After the development requested has 
been completed, the RO should review 
SSA's response to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
issue on appeal on the basis of all 
pertinent evidence of record and all 
relevant legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  If any benefit sought by the 
appellant continues to be denied, she and 
her representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





- 6 -


